Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”), dated and effective as of
September 25, 2012, is between Computer Vision Systems Laboratories, Corp., a
Florida corporation (the “Company”), and John P. Rochon (“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Company and Indemnitee (the “Parties”) recognize the increased risk
of litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, Indemnitee is willing to serve, or continue to serve, as a director or
officer of the Company on the condition that Indemnitee be indemnified to the
fullest extent permitted by law;

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner, and Indemnitee’s reliance on the protections afforded by the
Company’s Bylaws (the “Bylaws”), and in part to provide Indemnitee with specific
contractual assurance that the indemnification will be available to Indemnitee
(regardless of, among other things, any amendment to or repeal of the Bylaws,
any change in the composition of the Company’s Board of Directors, or any
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancement of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement and, to the extent insurance is maintained,
for the coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policy or policies;

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee serving the
Company directly or, at its request, another enterprise, and intending to be
legally bound hereby, the Parties agree as follows:

 

1.                                      Certain Definitions.  Terms defined in
the FBCA (as defined below) that are not otherwise defined in this Agreement
have the respective meanings set forth in the FBCA.  In addition to terms
otherwise defined, the following terms shall have the following respective
meanings:

 

(a)                                 “Affiliate”:  As to any person, any other
person, directly or indirectly, controlling or controlled by or under direct or
indirect common control with such specified person.  For the purposes of this
definition, “control,” when used with respect to any person, means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have correlative meanings.

 

(b)                                 “Bylaws”:  The Bylaws of the Company as now
in effect and as hereafter amended.

 

--------------------------------------------------------------------------------


 

(c)                                  “Change in Control”:  The occurrence of any
of the following events:

 

(i)                                     Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than one or more Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more of the combined voting power of the then outstanding Voting
Securities;

 

(ii)                                  Any change or changes in the composition
of the Company’s Board of Directors within a two-year period as a result of
which less than a majority of the directors are (A) persons who were directors
at the beginning of that two-year period or (B) persons who were elected or
nominated for election as directors with the affirmative vote or consent of at
least a majority of the incumbent directors at the time of that election or
nomination, but not including any person whose election or nomination was or is
in connection with an actual or threatened proxy contest regarding the election
of the Company’s directors;

 

(iii)                               The Company is merged or consolidated with
another corporation or other entity (other than one or more Permitted Holders or
any entity controlled by one or more Permitted Holders) and, as a result of the
merger or consolidation, less than seventy-five percent (75%) of the outstanding
Voting Securities (if the Company is the surviving corporation) or the
outstanding voting securities of the surviving or resulting corporation or other
entity, as the case may be, are “beneficially owned” (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, immediately after
the merger or consolidation by persons who or which beneficially owned the
outstanding Voting Securities immediately before the merger or consolidation; or

 

(iv)                              The Company transfers, sells or otherwise
disposes of all or substantially all of its assets to another corporation or
other entity which is not an Affiliate of the Company.

 

(d)                                 “Claim”:  Any threatened, pending or
completed action, suit, proceeding or arbitration or other
alternative-dispute-resolution proceeding or mechanism, or any appeal of any of
the foregoing, or any inquiry or investigation, whether instituted by the
Company or any governmental authority or agency or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit, proceeding or arbitration or other alternative-dispute-resolution
proceeding or mechanism, whether civil, criminal, administrative, investigative
or other (whether or not the claims or allegations therein are groundless, false
or fraudulent).

 

(e)                                  “Expenses”:  Include attorneys’ fees and
all other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.

 

(f)                                   “FBCA”:  The Florida Business Corporation
Act, as amended and in effect from time to time.

 

2

--------------------------------------------------------------------------------


 

(g)                                  “Indemnifiable Amounts”:  Any and all
Expenses, damages, judgments, fines, penalties, excise taxes and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of any such Expenses, judgments, fines,
penalties, excise taxes or amounts paid in settlement) arising out of or
resulting from any Claim relating to an Indemnifiable Event.

 

(h)                                 “Indemnifiable Event”:  Any event or
occurrence, whether before, on or after the date of this Agreement, related to
the fact that Indemnitee is or was a director, officer, employee, agent or
fiduciary of the Company, or is or was serving at the request of the Company as
a director, officer, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise (which request may be written or oral, and which request shall be
deemed to have been made if the other enterprise is an entity in which the
Company directly or indirectly owns equity interests or other securities having
ordinary voting power to elect a majority of the directors or other persons
performing similar functions), or by reason of anything done or not done by
Indemnitee in any such capacity.

 

(i)                                     “Independent Legal Counsel”:  An
attorney or firm of attorneys, selected in accordance with Section 4, who or
which is experienced in matters of corporate law and has not otherwise performed
services for the Company or Indemnitee within the five years immediately prior
to the date of determination (other than with respect to matters concerning the
rights of Indemnitee under this Agreement, or of other indemnitees under other
separate indemnification agreements with the Company).

 

(j)                                    “Permitted Holders”:  Rochon Capital
Partners, Ltd. and its Affiliates.

 

(k)                                 “Potential Change in Control”:  Shall be
deemed to have occurred if (i) the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control, or (iii) the Company’s Board of Directors adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change in Control has
occurred.

 

(l)                                     “Reviewing Party”:  Any appropriate
person or body consisting of a member or members of the Company’s Board of
Directors or any other person or body appointed by the Board of Directors who is
not a party to the particular Claim for which Indemnitee is seeking
indemnification, or Independent Legal Counsel.

 

(m)                             “Voting Securities”:  Any securities of the
Company the holders of which are entitled to vote generally in the election of
directors.

 

2.                                      Basic Indemnification Arrangement;
Advancement of Expenses.

 

(a)                                 If Indemnitee was, is or becomes a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Claim by reason of, or arising in part out
of, an Indemnifiable Event, the Company shall indemnify Indemnitee as soon as
practicable, but in any event no later than 45 days after written demand is
presented to the Company, against any and all Indemnifiable Amounts.

 

3

--------------------------------------------------------------------------------


 

(b)                                 If so requested by Indemnitee, the Company
shall advance, within five business days of each such request, any and all
Expenses relating to any Indemnifiable Event (an “Expense Advance”).  The
Company shall, in accordance with the request, pay Expenses on behalf of
Indemnitee or, if Indemnitee has already paid Expenses, reimburse Indemnitee for
those Expenses.  Subject to the limitations set forth in Sections 2(c) and
2(d), Indemnitee’s right to an Expense Advance under this Section 2(b) shall not
be subject to any prior determination, by the Reviewing Party or any other
person, that Indemnitee has satisfied any applicable standard of conduct for
indemnification.

 

(c)                                  Notwithstanding the foregoing in this
Section 2, before a Change in Control, Indemnitee shall not be entitled to
indemnification or Expense Advance pursuant to this Agreement in connection with
any Claim initiated by Indemnitee, unless (i) the Company has joined in, or the
Company’s Board of Directors has authorized or consented to the initiation of,
such Claim (it being understood that any counterclaim or any crossclaim
initiated by others will not be deemed “initiated” by Indemnitee for this
purpose), or (ii) the Claim is one to enforce Indemnitee’s rights under this
Agreement.

 

(d)                                 Notwithstanding the foregoing in this
Section 2, (i) the obligations of the Company under Section 2(a) shall be
subject to the condition that the Reviewing Party shall not have determined (in
a written opinion in any case in which the Independent Legal Counsel referred to
in Section 4 is involved) that Indemnitee would not be permitted to be
indemnified under applicable law, and (ii) the obligation of the Company to make
an Expense Advance pursuant to Section 2(b) or Section 5 shall be subject to the
condition that, if, when and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be so indemnified under applicable
law, the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by Indemnitee shall be deemed
to satisfy any requirement that Indemnitee provide the Company with an
undertaking to repay any advancement of Expenses if it is ultimately determined
that Indemnitee is not entitled to indemnification under applicable law);
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed).  This undertaking by
Indemnitee to repay such Expense Advance shall be unsecured and interest-free. 
If there has not been a Change in Control, the Reviewing Party shall be selected
by the Board of Directors, and if there has been such a Change in Control, the
Reviewing Party shall be the Independent Legal Counsel referred to in
Section 4.  Indemnitee shall cooperate with the Reviewing Party making a
determination regarding Indemnitee’s entitlement to indemnification, including
providing to the Reviewing Party upon reasonable request any documentation or
information, not privileged or otherwise protected from disclosure, that is
reasonably available to Indemnitee and necessary for such determination.  If
there has been no determination by the Reviewing Party, or if the Reviewing
Party determines that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall have the
right to commence litigation in any court having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such

 

4

--------------------------------------------------------------------------------


 

determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Parties.

 

3.                                      Notification and Defense of Claim.

 

(a)                                 Notice.  After Indemnitee’s receipt of
notice of the commencement of any Claim, Indemnitee shall, if a request for
indemnification or any Expense Advance in respect thereof is to be made to the
Company under this Agreement, promptly give written notice to the Company of the
commencement thereof; but the omission so to notify, or a delay in notifying,
the Company will not relieve the Company from any liability that it may have to
Indemnitee hereunder, except to the extent that such omission or delay results
in any forfeiture by the Company of, or any material prejudice to the Company in
its, defenses, rights or insurance coverage with respect to such Claim.

 

(b)                                 Defense.  With respect to any Claim as to
which Indemnitee requests indemnification or any Expense Advance, the Company
will be entitled to participate in the Claim at its own expense and, to the
extent the Company so wishes (except as otherwise provided below), may assume
the defense thereof with counsel acceptable to Indemnitee (such acceptance not
to be unreasonably withheld, conditioned or delayed).  After notice from the
Company to Indemnitee of its election to assume the defense of any Claim, the
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any Expenses subsequently incurred by Indemnitee in connection with the defense
of such Claim other than as provided below in this Section 3(b).  Indemnitee
shall have the right to employ legal counsel in such Claim, but all Expenses
related thereto incurred after notice from the Company of its assumption of the
defense shall be at Indemnitee’s expense unless (i) the employment of legal
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee has
reasonably determined, based on the written advice of counsel, that there may be
a conflict of interest between Indemnitee and the Company in the defense of the
Claim, (iii) upon or after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Legal Counsel or (iv) the
Company shall not in fact have employed counsel to assume the defense of such
Claim, in each of which cases all Expenses of the Claim shall be borne by the
Company; provided, that in any case, the Company will not be obligated to bear
the Expenses of more than one counsel employed by Indemnitee.  The Company shall
not be entitled to assume the defense of any Claim brought by or on behalf of
the Company, or as to which Indemnitee shall have made the determination
provided for in clause (ii) above in this Section 3(b) or under the
circumstances provided for in clause (iii) or clause (iv) above in this
Section 3(b).

 

(c)                                  Notice to Insurers.  If, at the time of
receipt of any request by Indemnitee for indemnification or any Expense Advance,
the Company has directors’ and officers’ liability insurance in effect under
which such Claim may be covered, the Company shall give written notice of such
Claim to the insurer or insurers in accordance with the applicable policy or
policies.  The Company shall provide Indemnitee a copy of such notice and, upon
Indemnitee’s request, copies of all subsequent correspondence between the
Company and such insurer or insurers regarding such Claim.

 

(d)                                 Settlement of Claim.  The Company shall not
be liable to indemnify Indemnitee under this Agreement or otherwise for any
amounts paid in settlement of any Claim

 

5

--------------------------------------------------------------------------------


 

effected without the Company’s written consent, such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that if a
Change in Control has occurred, the Company shall be liable for indemnification
of Indemnitee for amounts paid in settlement if the Independent Legal Counsel
has approved the settlement.  The Company shall not settle any Claim in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent.

 

4.                                      Change in Control.  The Company agrees
that if there is a Change in Control, then with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnification
payments and Expense Advances under this Agreement or any other agreement or the
Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events,
the Company shall seek legal advice only from Independent Legal Counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably delayed, conditioned or withheld).  Such Independent Legal Counsel,
among other things, shall render its written opinion to the Parties as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law.  The Company agrees to pay the reasonable fees of the
Independent Legal Counsel and to indemnify fully such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.

 

5.                                      Indemnification for Additional
Expenses.  The Company shall indemnify Indemnitee against any and all Expenses,
and (if requested by Indemnitee) shall advance such Expenses to Indemnitee
subject to and in accordance with Section 2(b), which are incurred by Indemnitee
in connection with any action brought by Indemnitee for (i) indemnification or
an Expense Advance by the Company under this Agreement or any other agreement or
the Bylaws now or hereafter in effect relating to Claims for Indemnifiable
Events, and/or (ii) recovery under any directors’ and officers’ liability
insurance policy or policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be.

 

6.                                      Partial Indemnity, Etc.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for a portion of the Expenses or other Indemnifiable Amounts in respect
of a Claim, but not for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.  Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.

 

7.                                      Burden of Proof; Reliance.  In
connection with any determination, by the Reviewing Party or otherwise, as to
whether Indemnitee is entitled to be indemnified or to contribution hereunder,
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.  For purposes of this Agreement, Indemnitee shall be deemed to have
acted in good faith and in a manner that Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company if Indemnitee’s actions or
omissions to act are taken in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees

 

6

--------------------------------------------------------------------------------


 

of the Company in the course of their duties, or by the Company’s Board of
Directors or any of its committees or by any other person (including legal
counsel, accountants, consultants and financial advisors) as to matters
Indemnitee reasonably believes are within such other person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company.  In addition, the knowledge or actions, or failures to act, of
any director, officer, agent or employee of the Company other than Indemnitee
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

8.                                      No Presumptions.  For purposes of this
Agreement, the termination or conclusion of any claim, action, suit or
proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

 

9.                                      Nonexclusivity, Etc.  The rights of
Indemnitee hereunder shall be in addition to any other rights Indemnitee may now
or hereafter have under the Bylaws, the FBCA or otherwise.  To the extent that a
change in the FBCA (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Bylaws
and this Agreement, it is the intent of the Parties that Indemnitee shall enjoy
by this Agreement the greater benefits so afforded by such change.

 

10.                               Liability Insurance.  During Indemnitee’s
service as a director or officer of the Company and for at least five years
thereafter, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to maintain directors’ and officers’ liability insurance policies providing
coverage for Indemnitee.  Upon request, the Company shall provide Indemnitee or
Indemnitee’s counsel a copy of all directors’ and officers’ liability insurance
policies, declarations, endorsements and other related materials.  In all
directors’ and officers’ liability insurance policies maintained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policies.

 

11.                               Period of Limitations.  No legal action shall
be brought, and no cause of action shall be asserted, by or in the right of the
Company against Indemnitee or Indemnitee’s spouse, heirs, executors or personal
or legal representatives after the expiration of two years from the date of the
occurrence of the events that are the bases of such cause of action, and any
claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

 

7

--------------------------------------------------------------------------------


 

12.                               Amendments, Etc.  No modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
Parties, and no waiver of any right or obligation under this Agreement shall be
binding unless executed in writing by the Party granting the waiver.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

 

13.                               Subrogation.  In the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
documents required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.

 

14.                               No Duplication of Payments.  The Company shall
not be liable under this Agreement to make any payment in connection with any
Claim made against Indemnitee to the extent Indemnitee has otherwise actually
received payment (under any insurance policy, the Bylaws or otherwise) of the
amounts otherwise indemnifiable hereunder.

 

15.                               Binding Effect, Etc.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the Parties and
their respective successors, assigns, including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company, spouses, heirs, executors and
personal and legal representatives.  The Company shall require and cause any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee
and Indemnitte’s counsel, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  This Agreement shall
continue in effect regardless of whether Indemnitee continues to serve as an
officer or director of the Company or any other enterprise at the Company’s
request.

 

16.                               Interpretation.  The headings of the Sections
and subsections of this Agreement are inserted for convenience only, and shall
not be deemed to constitute part of this Agreement or to affect the construction
or interpretation of this Agreement.  In this Agreement, (i) each reference to a
“Section” is to a numbered or designated section of this Agreement, unless
otherwise stated, (ii) “include” and “including” do not denote or imply any
limitation, and (iii) “herein,” “hereunder,” “hereof,” and similar terms are
references to this Agreement as a whole and not to any particular provision of
this Agreement.

 

17.                               Specific Performance, Etc.  The Parties
recognize that if any provision of this Agreement is violated by the
Company, Indemnitee may be without an adequate remedy at law.  Accordingly, in
the event of any such violation, Indemnitee shall be entitled, if Indemnitee so
elects, to institute proceedings, either in law or at equity, to obtain damages,
to enforce specific performance, to enjoin such violation or to obtain any such
other relief, or any combination of the foregoing, as Indemnitee may elect to
pursue (in any case, without the necessity of posting bond or other collateral).

 

18.                               Notices.  Each request, demand, notice and
other communication required or permitted under this Agreement shall be in
writing and shall be deemed given and received if

 

8

--------------------------------------------------------------------------------


 

delivered by hand, delivered by prepaid courier or sent by postage prepaid
certified or registered mail, with return receipt requested, at a Party’s
address set forth below such Party’s signature to this Agreement.  A request,
demand, notice or other communication so delivered or sent shall be deemed given
and received (i) on the date of receipt if so delivered by hand or by courier,
and (ii) on the third business day after mailing or on the date or receipt,
whichever is earlier, if so sent by mail.  A Party may change such Party’s
address for notice by giving the other Party notice of such change in accordance
with this Section 18.

 

19.                               Severability.  The provisions of this
Agreement shall be severable so that if any of the provisions hereof (including
any provision within a single Section, subsection, clause or sentence) are held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable in any respect, the validity and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired and shall remain enforceable to the fullest extent
permitted by law.

 

20.                               Governing Law.  This Agreement shall be
governed by, enforced under and construed in accordance with the laws of the
State of Florida applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws.

 

21.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one, and the same, instrument.  Electronic
(including facsimile) transmission of any signed original document or
retransmission of any signed facsimile transmission will be deemed the same as
delivery of an original.  At the request of either Party, the other Party will
confirm electronic (including facsimile) transmission by signing a duplicate
original document.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first stated above.

 

 

COMPUTER VISION SYSTEMS LABORATORIES, CORP.

 

 

 

 

 

 

By:

/s/ John P. Rochon

 

 

John P. Rochon

 

 

CEO

 

 

 

 

 

Address:

 

 

 

2400 Dallas Parkway, Suite 230

 

Plano, TX 75093

 

Attention: President

 

9

--------------------------------------------------------------------------------


 

 

/s/ John P. Rochon

 

JOHN P. ROCHON

 

 

 

 

 

Address:

 

 

 

2400 Dallas Parkway, Suite 230

 

Plano, TX 75093

 

Attention: John P. Rochon

 

10

--------------------------------------------------------------------------------